DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 21-24, 26, 28, 30-33, and 35-40 filed on 11/25/20 have been respectfully considered but arguments are mooted in view of newly added prior art.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 10, 3rd paragraph, page 11, 1st paragraph, applicant argued that Applicant has amended claim 21 as shown above to recite "stereoscopic projection transform matrices" and "harmonize transform matrices" instead of "stereoscopic projection transforms" and "harmonize transforms"
The examiner respectfully disagrees with Applicant’s argument. In fact, the combination of Bachelder, Nishizawa and Arsenich (2009/0102915 A1) can teach the stereoscopic projection transforms matrices and the harmonize transforms matrices. Since, Arsenich discloses in pars [0012] “The tracking system includes an electronic processor for processing control signals for correction of the optical stereoscopic projection system” and [0021] “a possibility of dynamic continuous adjustment…Forming of geometrically correct projection parameters is ensured for continuous and precise harmonization of the ocular convergence angles and accommodation” and [0016] “the stereoprojectors comprise movable matrices or movable projecting units for forming and  projections at different angles. This provides for exact convergence…, convergence angles and ocular focal points for each viewer” Arsenich teaches corresponding to a set of projection parameters and precise harmonization of the ocular convergence angles with moveable matrices (referred to as a harmonize transform matrices) , convergence (transform) view angles of the optical stereoscopic projection system (referred to as the stereoscopic projection transforms) with moveable matrices (referred to stereoscopic projection transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor.
In Remark page 11, 3rd paragraph, applicant argued that Bachelder and Nishizawa, alone or in combination, do not disclose or suggest the features "determining that a depth value of the virtual object exceeds a far-field depth threshold" and "in response to determining that the depth value exceeds the far-field depth threshold, determining that the virtual object is identified to be perceived as a far-field object within the near-field virtual environment" of claim 21 as currently amended.. 
The examiner respectfully disagrees with Applicant’s argument. In fact, in pars [0046], Bachelded discloses “a user  work…move to a threshold distance away from the user, and beyond that distance (far field)” and Fig. 25, [0083] “depth refers to the distance…are used for sensing depth” Bachelded teaches a predetermined distance value between position of user and position of a predetermined object via HMD camera for sensing depth as a depth value of a virtual object within the virtual environment on the display as a far-field depth threshold) and [0083] “the term "pixel depth" refers to 
Furthermore, in pars [0084], In FIG. 25 tracker 856 provide information to the conventional depth processor circuit 870,... Depth information on the image is sent to the video capture circuit or board 872, where a check is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876. Signals from control devices 858 that the user manipulates to interact with the virtual environment” in response to determining the depth values (depth pixel values) exceeds (lies beyond) the far-field depth threshold (a predetermined depth distance).
In Remark page 12, 4th paragraph, page 13, 1st paragraph applicant argued that Arsenich fails to cure the deficiencies of the other cited references. In the rejections of claims 31, 36, and 37, which include the term "transform matrix," the Office action cites… The movable matrices or movable projecting units disclosed by Arsenich are not 
The examiner respectfully disagrees with Applicant’s argument. In fact, in pars [0012], Arsenich discloses “The tracking system includes an electronic processor for processing control signals for correction of the optical stereoscopic projection system” and [0021] “a possibility of dynamic continuous adjustment…Forming of geometrically correct projection parameters is ensured for continuous and precise harmonization of the ocular convergence angles and accommodation” and [0016] “the stereoprojectors comprise movable matrices or movable projecting units for forming and primal orientation of the projected stereopair frames relative to the projection lenses” and [0017] “the stereoscreen in case of viewing of projections at different angles. This provides for exact convergence…, convergence angles and ocular focal points for each viewer” Arsenich teaches corresponding to a set of projection parameters, convergence (transform) view angles of the optical stereoscopic projection system with moveable matrices (referred to transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor.
The independent claims 33 and 38 has amended similarly to claim 21 and rejected with the same explanation above.
The dependent claims 22-24, 26, 28, 30, 31, 32, 35-37, 39, and 40 are rejected because they are depend on the independent claims 21, 33 and 38.
The rejection of Claims 21-25 and 27-40 are rejected on the ground of nonstatutory obviousness-type double patenting is withdrawal in view of applicant filed a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 21-26, 29-33, 35-38 and  40 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Bachelder et al. (US 2010/0245387 A1) in view of Nishizawa et al. (U.S. 2016/0284129 A1) and further in view of of Arsenich (U.S. 2009/0102915 A1).
Regarding Claims 1-20 (Canceled).
Regarding Claim 21 (Currently amended), Bachelder discloses a computer-implemented method for rendering near-field objects to be perceived as(Bachelder, [0008] “Methods of deploying near-field images into the far-field virtual space included pixels corresponding to various depths in the environment are placed and rendered in a virtual environment”), the method comprising:
	prior to rendering a virtual object in the near-field virtual environment, determining that a depth value of the virtual obiect exceeds a far-field depth
threshold (Bachelder, [0046] “a user work with physical objects to have these objects transition to virtual images or computer-transformed video as they move to a threshold distance away from the user, and beyond that distance (far field)” and Fig. 25, [0083] “depth refers to the distance between the position of a predetermined object, and the  far-field depth
threshold) and [0083] “the term "pixel depth" refers to those pixels associated with the distance of a sensed object from a predetermined sensor, camera. The parallax in the stereoscopic image can give range information on each pixel, as can laser ranging. Pixels within a given range threshold can be preserved--those outside of the threshold can be made transparent” pixel depth is a depth value of the virtual object and [0084] “In FIG. 25 the depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth, the image sensed by HMD camera 860 is composed of a near-field window sill 866 and a far-field backdrop 868. Depth information on the image…is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876” Bachelded teaches the parallax in the stereoscopic image can determine pixel depth associated with the predetermined distance of sensed object from a camera (860) (referred to the relative viewpoint depth value) is composed of a near-field window (866) and far-field backdrop 868. Depth information on the image is performed on each pixel to determine if its depth (depth pixel values) lies beyond (exceeds) a predetermined distance (far field depth threshold);
in response to determining that the depth value exceeds the far-field depth
threshold, determining that a virtual object is identified to be perceived as the far-field object within the near-field virtual environment, the virtual object having a corresponding set of stereoscopic projection transforms  that are implemented at one or more processors and are employable to stereoscopically render the virtual object for near-field perception within the near-field virtual environment (Bachelder, [0084] “In FIG. 25 cameras 860, 862 and 864, and tracker 856 provide information to the conventional depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth. Depth information on the image is sent to the video capture circuit or board 872, where a check, shown at 874, is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876. Signals from control devices 858 that the user manipulates to interact with the virtual environment” in response to determining the depth values (depth pixel values) exceeds (lies beyond) the far-field depth threshold (a predetermined depth distance) and Fig. 26, [0085] “in FIG. 26, “the image observed by the HMD camera is composed of a near-field object 890 and a far-field object 868. The near-field object pixels are preserved based on sensed range, and the far-field object pixels are rendered transparent” Bachelder teaches determining a virtual object (near-field object 890) is identified to be perceived as the far-field object  868 (far space environment) is projected on to screens (889, Fig. 26) the near-space environment by the HMD camera (referred to as one associated stereoscopic projection transform) based on the range for the far-field object pixel are rendered in a converting (transform for far field perception) in a virtual environment; 
	However, Bachelder does not explicitly teach based on the determination that the virtual object is identified to be perceived as the far-field object, and on at least a portion of the corresponding set of stereoscopic projection transform matrices transform matrices transform matrices that are implemented at the one or more processors for rendering the virtual object as the far-field object; and employing the one or more harmonize transform matrices 
	Nishizawa teaches based on the determination that the virtual object is identified to be perceived as the far-field object, and on at least a portion of the corresponding set of stereoscopic projection transforms, transforming the corresponding set of stereoscopic projection transforms to one or more harmonize transforms for rendering the virtual object as the far-field object and employing the one or more harmonize transforms to stereoscopically render the virtual object identified to be perceived as far-field perception within the near-field virtual environment (Nishizawa, [0128] “FIGS. 7A to 7C, the viewing distance of the observer and the convergence angle, compare different viewing distances” and [0183] “the HMD 1 can adjust the display size, color, and the display object that is included in the AR image (an image, a figure, a character, and the like) in order to harmonize the AR image to the outside scene, …display object to be visible behind the object OB in an overlapping manner may be switched” and [0177] “When the user views an outside scene, the object OB located in the real space, transmitted through the light guide member 10, the convergence angel CA of the left and right eyes change depending on the distance (gaze distance) between the object OB and eye EY, on the   transforming for one configured a virtual near-field object (referred to as an object OB is located at a near position on the right side Fig. 10A) can be harmonized by using a convergence angle and transmitted light guide (referred to as a harmonize transform) based on the associated stereoscopic projection transforms (the images captured by the inner cameras of HMD stereoscopic, Fig. 9) and employing the generating a harmonized a near-field object as a perceivable far-field object (referred to as an object OB is located at a remote position on the left side Fig. 10A) in the fields of view (perceive) of both eyes of the user (The field of view VR(L) of the left eye EY (remote position) and the field of view VR(R) of the right eye EY (near position) within the virtual image as shown in Fig. 10B).

    PNG
    media_image1.png
    343
    363
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    430
    media_image2.png
    Greyscale

Bachelder and Nishizawa are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Bachelder to utilize a harmonized convergence (as taught by Nishizawa) in order to generate one configured near-field object, at least one harmonize transform that is based at least in part on one of the associated stereoscopic projection transforms and employing the generated at least one harmonize transform to stereoscopically render each at least one configured near-field object as a perceivable far-field object within the virtual environment because Nishizawa can provide a configured a near-field object (referred to as an object OB is located at a near position on the right side Fig. 10A) can be 
However, Bachelder and Nishizawa does not explicitly teach
a corresponding set of stereoscopic projection transform matrices that are implemented at one or more processors;
Arsenich teaches a corresponding set of stereoscopic projection transform matrices that are implemented at one or more processors (Arsenich, [0012] “The tracking system includes an electronic processor for processing control signals for correction of the optical stereoscopic projection system” and [0021] “a possibility of dynamic continuous adjustment and auto-positioning of the stereoscopic projection system in general. Forming of geometrically correct projection parameters is ensured for continuous and precise harmonization of the ocular convergence angles and accommodation” and [0016] “the stereoprojectors comprise movable matrices or movable projecting units for forming and primal orientation of the projected stereopair frames relative to the projection lenses” and [0017] “the stereoscreen in case of viewing of projections at different angles. This provides for exact convergence of the conjugate harmonization of horizontal parallaxes with regard to individual ocular stereobases, convergence angles and ocular focal points for each viewer” Arsenich teaches corresponding to a set of projection parameters, convergence (transform) view angles of the optical stereoscopic projection system with moveable matrices (referred to transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor.
Bachelder, Nishizawa and Arsenich are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Bachelder to utilize the transform matrices in stereoscopic projection (as taught by Arsenich) in order to include a left ocular projection transform and a right ocular projection transform because Arsenich can provide a set of projection parameters, convergence (transform) view angles of the optical stereoscopic projection system with moveable matrices (referred to transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor (Arsenich, [0012] [0016] [0017] [0021]). Doing so, it would provide an improved capability to view images at different distances by harmonizing the images, the HMD produces a perceived single image for a user (Arsenich, [0018]). 
Regarding Claim 22 (Currently amended), the method of claim 21, Bachelder in view of Nishizawa does not directly teach wherein the corresponding set of stereoscopic projection transform matrices comprises a left ocular projection transform matrix and a right ocular projection transform matrix. 
wherein the corresponding set of stereoscopic projection transform matrix comprises a left ocular projection transform and a right ocular projection transform matrix (Arsenic, [0048] “stereoscopic projection system is head mounted. Two small projector (one for projection of the left frame, another--for the right frame) are mounted above the viewer's eyes so that left frame projection of the stereopair is focused by the stereoscreen for ocular convergence or change of the ocular stereobase or distance from the pupils to the stereoscreen” and Fig. 5, [0086] “the stereoprojectors 6, video correction of auto-focusing of the projection lenses 7l and 7r can be chosen by the viewer Arsenic teaches a stereoscopic projection system includes a left ocular convergence (transform) (on the left frame, lenses 7l) and right ocular convergence (on the right frame, lenses7r).
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 23 (Currently amended), the method of claim 22, Bachelder in view of Nishizawa does not directly teach wherein the left ocular projection transform matrix is different than the right ocular projection transform matrix. 
However, Arsenic teaches wherein the left ocular projection transform matrix is different than the right ocular projection transform matrix (Arsenic, [0086] “This provides full control stereoviewing at various angles of observing of the screen stereoimages with account of the ocular convergence angles and changes of ocular focal points. For enabling viewers with eyesight defects (in case of different linear ocular magnification and different dioptries for different eyes of the viewer)” Arsenic teaches the left ocular projection transform is different than the right ocular since they may have different linear ocular magnification and different dioptries for different eyes of the 
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 24 (Currenlty amended), Bachelder discloses the method of claim 21, wherein the transform the corresponding set of stereoscopic projection transform matrix includes performing a transform operation to at least a portion of each stereoscopic projection transform matrix (Bachelder, [0027] FIG. 15 is a flow diagram illustrating near-field/far-field transition operation of an alternate embodiment” and [0072] FIG. 15 illustrates the operation of an embodiment of the system in near-field to far-field transition and/or vice versa. At step 701 the system determines if a user is using a "transition object", i.e., an object that will be moved from a near-field position to a far-field position…” Bachelder teaches performing a transform operation to at least a portion of each stereoscopic projection transform.
Regarding Claim 25, Bachelder discloses the method of claim 24, wherein the transform operation includes at least one of an averaging operation, a translating operation, a rotating operation, and a scaling operation (Bachelder, [0067] “To accomplish an effective transition and realistic presentation of near-field to far-field images, the image's bitmap is attached to a virtual billboard. This billboard can then be translated and rotated within the virtual simulated environment” Bachelder teaches the transition operation includes a translating and rotation operations).
Regarding Claim 26 (Currently amended), Bachelder discloses the method of claim 21, wherein: the corresponding set of stereoscopic projection transform matrices are updated for the virtual object identified be perceived as the far-field object in response to detected changes in a position and or orientation of a head-mounted display (HMD) device (Bachelder, [0071] “The video associated with the area above the deck area is removed, as shown in FIGS. 10-13. The user's tracked head position and attitude relative to the fixed camera is used to translate and rotate the user's perspective so that the observed position and orientation of the virtual billboard is consistent with the user's motion… in FIG. 12 at 634, with a background image also shown in FIG. 13. FIG. 14 illustrates the layer hierarchy described above, with the viewer's eye shown at 642… the video will be removed from the virtual billboard, and the user will then view the litter from his/her own HMD camera 622” Bachelder teaches updating for the virtual object identified be perceived as the far-field object in response to detected changes in a position and or orientation of a head-mounted display (HMD) device.
Regarding Claim 29, Bachelder discloses the method of claim 21, wherein the determination is made based on a received instruction to stereoscopically render the virtual object (Bachelder, Fig. 15, [0072] “the system determines if a user is using a "transition object", i.e. an object that will be moved from a near-field position to a far-field position, it is determined if the object is within the near-field threshold,  the system uses the physical object image (sensed from the head-mounted camera) at step 704 and continues monitoring at step 702” and Fig. 25 [0085] “The near-field object pixels are preserved based on sensed range, and the far-field object pixels are rendered transparent” the system determines an object within the near-field threshold (a near-field object) and is rendered by the HMD camera to perform a transition object by user instruction).
Regarding Claim 30 (Currently amended), Bachelder discloses the method of wherein determining that the virtual object is identified to be perceived as the far-field object includes identifying that the virtual object is tagged for far-field perception (Bachelder, [0008] “Methods of deploying near-field images into the far-field virtual space, video pixels corresponding to various depths and rendered in a virtual environment consistent with the sensed depths of the pixels, and virtual objects” and Fig. 3, [0053] “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent” and Fig. 25, 26, [0085] “the image observed by the HMD camera is composed of a near-field object 890 and a far-field object 868. The near-field object pixels are preserved based on sensed range. The near-field pixels are sorted by depth and proximity in circuit 892 and pasted onto transparent virtual billboards in 894” Bachelded teaches a method of deploying virtual object (near-field object 890) to be perceived as far-field object (868) corresponding to the virtual object (near-field object) pixels are masked (tag) as target to render and depth pixels values within a predetermined range (sense range).
Regarding Claim 31 (Currently amended), the method of claim 21, Bachelder in view of Nishizawa does not explicitly teach wherein each stereoscopic project transform matrix is 
However, Arsenich teaches wherein each stereoscopic project transform includes a matrix employable at least move, rotate, and/or scale one or more objects rendered in the virtual environment (Arsenich, [0016] “the stereoprojectors comprise movable matrices for displacement of these matrices along their horizontal and vertical 
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 32 (Currently amended), Bachelder discloses the method of claim 21, further comprising: 
obtaining a relative viewpoint depth value within the virtual environment (Bachelder, Fig. 25, [0083] “depth refers to the distance between the position of a predetermined object and the position of a predetermined sensor, preferably a camera mounted on or near the head of the user. HMD camera 860 and cameras 862 and 864 are used for sensing depth” Bachelded teaches obtaining the distance between position of user and position of a predetermined object which is rendered via HMD camera for sensing depth (referred to as a relative viewpoint depth value within the virtual environment); and 
employing at least the portion of the corresponding set of stereoscopic projection transform matrices to stereoscopically render the virtual object identified to be perceived as far-field object based on a determination that the obtained relative viewpoint depth value exceeds a far-field depth threshold value associated with the tagged virtual object (Bachelder, [0083] “the term "pixel  to depth, the image sensed by HMD camera 860 is composed of a near-field window sill 866 and a far-field backdrop 868. Depth information on the image… is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876” Bachelded teaches the parallax in the stereoscopic image can determine pixel depth associated with the distance of sensed object from a camera (860) (referred to the relative viewpoint depth value) is composed of a near-field window (866) and far-field backdrop 868. Depth information on the image is performed on each pixel to determine if its depth (depth value) lies beyond (exceeds) a predetermined distance (depth threshold).
Regarding Claim 33 (Currently amended), Bachelder discloses a method for rendering virtual objects perceivable as far-field objects within a near-field virtual environment (Bachelder, [0008] “Methods of deploying near-field images into the far-field virtual space included pixels corresponding to various depths in the environment are placed and rendered in a virtual environment”), the method performed by one or more processors ([0047] “processors”) executing instructions stored on one or more computer storage media devices ([0054] “This data are stored in the processor memory of the stereoprojectors”), the method comprising: 
receiving an instruction to render a first virtual object within the near- field virtual environment, the near-field virtual environment including at least a second virtual object that is rendered therein based on at least a corresponding set of stereoscopic projection transforms that is  that are implemented at one or more processors (Bachelder, Fig. 15, [0072] “the system determines if a user is using a "transition object", i.e. an object that will be moved from a near-field position to a far-field position, it is determined if the object is within the near-field threshold,  the system uses the physical object image (sensed from the head-mounted camera) at step 704 and continues monitoring at step 702” and Fig. 25 [0085] “the image observed by the HMD camera is composed of a near-field object 890 and a far-field object 868. The near-field object pixels are preserved based on sensed range, and the far-field object pixels are rendered transparent” Bachelded teaches the system receive an instruction of user using a “transition object” for composing a near-field object (890, 1st object) and a far-field object (868, 2nd object) and are rendered by the HMD camera to perform a transition objects by user (based on at least a distance in a range (between object and camera) of stereoscopic projection transform) and pasted onto transparent virtual billboards (894) and are employable to stereoscopically render the second virtual object as a second near-field object for near-field perception within the near-field virtual environment [0086] “In FIG. 26 the pixel depths computed from the depth processor 870 and the planar locations of the pixels on the image are used to position the video pixels and their billboard 894 appropriately within the virtual scene. User controls can also be employed to move both the virtual objects and virtual billboards within the scene” Bachelded teaches the user controls can nd virtual object by HMD camera for near-field view in a near-field space; 
determining that a depth value of the virtual obiect exceeds a far-field depth threshold (Bachelder, [0046] “a user  work with physical objects to have these objects transition to virtual images or computer-transformed video as they move to a threshold distance away from the user, and beyond that distance (far field)” and Fig. 25, [0083] “depth refers to the distance between the position of a predetermined object, and the position of a predetermined sensor, preferably a camera mounted on or near the head of the user. HMD camera 860 and cameras 862 and 864 are used for sensing depth” Bachelded teaches a predetermined distance value between position of user and position of a predetermined object via HMD camera for sensing depth as a depth value of a virtual object within the virtual environment on the display as a far-field depth
threshold) and [0083] “the term "pixel depth" refers to those pixels associated with the distance of a sensed object from a predetermined sensor, camera. The parallax in the stereoscopic image can give range information on each pixel, as can laser ranging. Pixels within a given range threshold can be preserved--those outside of the threshold can be made transparent” pixel depth is a depth value of the virtual object and [0084] “In FIG. 25” the depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth, the image sensed by HMD camera 860 is composed of a near-field window sill 866 and a far-field backdrop 868. Depth information on the image… is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876” Bachelded teaches the parallax in the stereoscopic image can determine pixel depth associated with the predetermined 
in response to determining that the depth value exceeds the far-field depth
threshold (Bachelder, [0084] “In FIG. 25 cameras 860, 862 and 864, and tracker 856 provide information to the conventional depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth. Depth information on the image is sent to the video capture circuit or board 872, where a check, shown at 874, is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876. Signals from control devices 858 that the user manipulates to interact with the virtual environment” in response to determining the depth values (depth pixel values) exceeds (lies beyond) the far-field depth threshold (a predetermined depth distance).
However, Bachelder does not explicitly teach transforming the corresponding set of stereoscopic projection transform to one or more harmonize transforms  that are implemented at the one or more processors ; and employing the one or more harmonize transforms  to stereoscopically render the first virtual object to be perceivable as a far-field object within the near-field virtual environment.
transforming the corresponding set of stereoscopic projection transforms to one or more harmonize transforms  that are implemented at the one or more processors (Nishizawa, [0183] “the display object that is included in the AR image (an image, a figure, a character, and the like) in order to harmonize the AR image to the outside scene” and [0294] “it is possible to display the image that is displayed in steps ST125 to ST126 as a stereoscopic image with parallax. The control unit 140 causes the image processing unit 160 to generate parallax between an image displayed on the first display 100A corresponding to the right eye of the user and an image displayed on the second display 100B corresponding to the left eye” Nishizawa teaches one or more harmonize transforms a stereoscopic image with parallax on the display between two eyes that is generated by a processor (the image processing unit 160), the transforms  based at least in part on a portion of the corresponding set of stereoscopic projection transforms ; and employing the one or more harmonize transforms  to stereoscopically render the first virtual object to be perceivable as a far-field object within the near-field virtual environment (Nishizawa [0177] “When the user views an outside scene, the object OB located in the real space, transmitted through the light guide member 10, the convergence angel CA of the left and right eyes change depending on the distance (gaze distance) between the object OB and eye EY, on the left side of FIG. 10A a state where the object OB is located at a remote position, on the right side a state where the object OB is located at a near position” and Figs. 9,10B, [0180] “the distance between the position 10a and the position 10b is affected by the pupillary distance between both eyes of user… based on   transforming for one configured a virtual near-field object (referred to as an object OB is located at a near position on the right side Fig. 10A) can be harmonized by using a convergence angle and transmitted light guide (referred to as a harmonize transform) based on the associated stereoscopic projection transforms (the images captured by the inner cameras of HMD stereoscopic, Fig. 9) and employing the generating a harmonized a near-field object as a perceivable far-field object (referred to as an object OB is located at a remote position on the left side Fig. 10A) in the fields of view (perceive) of both eyes of the user (The field of view VR(L) of the left eye EY (remote position) and the field of view VR(R) of the right eye EY (near position) within the virtual image as shown in Fig. 10B).
Bachelder and Nishizawa are combinable see rationale in claim 21.
However, Bachelder and Nishizawa does not explicitly teaches transforming the corresponding set of stereoscopic projection transforms to one or more transform matrices that are implemented at the one or more processors.
Arsenich teaches transforming the corresponding set of stereoscopic projection transforms to one or more transform matrices that are implemented at the one or more processors (Arsenich, [0012] “The tracking system includes an electronic processor for processing control signals for correction of the optical stereoscopic projection system”  and [0016] “the stereoprojectors comprise movable matrices or movable projecting units for forming and primal orientation of the projected stereopair  projections at different angles. This provides for exact convergence of the conjugate points on the entire screen surface, optimal harmonization of horizontal parallaxes with regard to individual ocular stereobases, convergence angles and ocular focal points for each viewer” Arsenich teaches corresponding to a set of projection parameters, convergence (transform) view angles of the optical stereoscopic projection system with moveable matrices (referred to transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor.
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 35 (Currently amended), the method of claim 33, Bachelder in view of Nishizawa does not explicitly teach wherein transforming the corresponding set of stereoscopic projection transform is based at least in part on an averaged portion of each stereoscopic projection transform included in the corresponding set of stereoscopic projection transforms. 
However, Arsenich teaches wherein transforming the corresponding set of stereoscopic projection transform is based at least in part on an averaged portion of each stereoscopic projection transform included in the corresponding set of stereoscopic projection transforms (Arsenich, [0021] “with the viewers' eyes. Forming of geometrically correct projection parameters is ensured for continuous and precise harmonization of the ocular convergence angles and accommodation” and  [0087] “For this purpose the reflecting spherical stereoscreen must be placed closer to the viewer's eyes at a distance of 20-1000 mm, have precise mirror sphere and be precisely positioned in the system for ensuring precise programmed alignment with 
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 36 (Currently amended), the method of claim 33, Bachelder in view of Nishizawa does not explicitly teach wherein each stereoscopic projection transform matrix is 
However, Arsenich teaches wherein each stereoscopic projection transform matrix is employable to render one or more virtual objects within the near-field virtual environment based on a defined pair of perspective positions within the near-field virtual environment (Arsenic, [0031] “The matrix has horizontally and vertically alternating lines for forming of left and right frames of the stereopair. Each raster lens is made and positioned with a possibility of separate direction of projection beams of the horizontally adjacent pixels of the left and right frames of the stereopair” Arsenich teaches the matrix for convergence has horizontally and vertically alternating lines for forming of left and right frames of the stereopair (using as a pair of perspectives of the virtual environment) based on the position with a direction of projection of the horizontally to render pixel structure on of the left and right frames of the stereopair).
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 37 (Currently amended), the method of claim 36, Bachelder in wherein transforming the corresponding set of stereoscopic projection transform matrices includes a common matrix that is employable to render one or more virtual objects within the near-field virtual environment based on any perspective position in a plurality of perspective positions within the near-field virtual environment. 
However, Arsenich teaches wherein transforming the corresponding set of stereoscopic projection transform matrices includes a common matrix that is employable to render one or more virtual objects within the near-field virtual environment based on any perspective position in a plurality of perspective positions within the near-field virtual environment (Arsenich, [0033] “on the common matrix the stereopair frame are partially superposed in the common zone of the projected stereopair frame generation which simplifies design, decreases mass and dimensions of the stereoprojector and renders pixel structure on the screen less visible” the common matrix can be used to decrease mass and dimensions of the stereoprojector when rendering structure (objects) on the screen less visible ( the virtual environment).
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Regarding Claim 38 (Currently amended), Bachelder discloses a system (Bachelder, Fig. 15, [0072] “the system in near-field to far-field transition”) for rendering near-field objects to be perceivable far- field objects within a near-field virtual environment ([0085] “The near-field object pixels are preserved based on sensed range, and the far-field object pixels are rendered transparent”), the system comprising: 
a graphics processing unit (GPU) (Bachelder, [0049] “the image processor 107”) including a far-field perception harmonizing component configured to: 
determine that a depth value of a virtual obiect identified for far-field perception within the near-field virtual environment exceeds a far-field depth threshold (Bachelder, [0046] “a user  work with physical objects to have these objects transition to virtual images or computer-transformed video as they move to a threshold distance away from the user, and beyond that distance (far field)” and Fig. 25, [0083] “depth refers to the distance between the position of a predetermined object, and the position of a predetermined sensor, preferably a camera mounted on or near the head of the user. HMD camera 860 and cameras 862 and 864 are used for sensing depth” Bachelded teaches a predetermined distance value between position of user and position of a predetermined object via HMD camera for sensing depth as a depth value of a virtual object within the virtual environment on the display as a far-field depth
threshold) and [0083] “the term "pixel depth" refers to those pixels associated with the distance of a sensed object from a predetermined sensor, camera. The parallax in the stereoscopic image can give range information on each pixel, as can laser ranging. Pixels within a given range threshold can be preserved--those outside of the threshold can be made transparent” pixel depth is a depth value of the virtual object and [0084] “In FIG. 25” the depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth, the image sensed by HMD camera 860 is composed of a near-field window sill 866 and a far-field backdrop 868. Depth information on the image… is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876” Bachelded teaches the parallax in the 
in response to determining that the depth value exceeds the far-field depth
threshold (Bachelder, [0084] “In FIG. 25 cameras 860, 862 and 864, and tracker 856 provide information to the conventional depth processor circuit 870, which correlates the image pixels of HMD camera 860 to depth. Depth information on the image is sent to the video capture circuit or board 872, where a check, shown at 874, is performed on each pixel to determine if its depth lies beyond a predetermined distance. If so, the pixel is rendered transparent in 876. Signals from control devices 858 that the user manipulates to interact with the virtual environment” in response to determining the depth values (depth pixel values) exceeds (lies beyond) the far-field depth threshold (a predetermined depth distance), transforms, for a virtual object (Bachelder, [0085] “in FIG. 26, “the image observed by the HMD camera is composed of a near-field object 890 and a far-field object 868. The near-field object pixels are preserved based on sensed range, and the far-field object pixels are rendered transparent” transforms (convert) a virtual object (890) for the far-field view within a sensed range within the closer field of a near field virtual environment) a corresponding set of stereoscopic projection transform to one or more harmonize transforms the transformation based 
However, Bachelder does not explicitly teach including a far-field perception harmonizing component.
a corresponding set of stereoscopic projection transforms  to one or more harmonize transforms  the transformation based  , wherein one or more harmonize transforms  are employable to stereoscopically render the virtual object for far-field perception within the near-field virtual environment.
Nishizawa teaches including a far-field perception harmonizing component (Nishizawa, (Nishizawa, Fig. 9, [0303] [0304] “The control unit 140 changes the display parameters relating to the visibility in response to a change in the magnification, where the user sees an enlarged view of a remote site, such as binoculars or telescopes” Nishizawa teaches a control unit (140) (referred to as a far-field perception harmonizing component) can adjust the display size, character in order to harmonize the AR image (e.g. magnification) in a field of view of a remote site to the outside scene).
a corresponding set of stereoscopic projection transform to one or more harmonize transforms the transformation based on at least a portion of a set of stereoscopic projection transforms, wherein one or more harmonize transforms is employable to stereoscopically render the virtual object for far-field perception within the near-field virtual environment  (Nishizawa, [0183] “the HMD 1 can adjust 
Bachelder and Nishizawa are combinable see rationale in claim 21.
However, Bachelder and Nishizawa does not explicitly teach
transform matrices that are implemented at GPU;
Arsenich teaches a corresponding set of stereoscopic projection transform matrices that are implemented at GPU (Arsenich, [0012] “The tracking system includes an electronic processor for processing control signals for correction of the optical stereoscopic projection system” and [0021] “a possibility of dynamic continuous adjustment and auto-positioning of the stereoscopic projection system in general. Forming of geometrically correct projection parameters is ensured for continuous and precise harmonization of the ocular convergence angles and accommodation” and [0016] “the stereoprojectors comprise movable matrices or movable projecting units for forming and primal orientation of the projected stereopair frames relative to the projection lenses” and [0017] “the stereoscreen in case of viewing of projections at different angles. This provides for exact convergence of the conjugate points on the entire screen surface, optimal harmonization of horizontal parallaxes with regard to individual ocular stereobases, convergence angles and ocular focal points for each viewer” Arsenich teaches corresponding to a set of projection parameters, convergence (transform) view angles of the optical stereoscopic projection system with moveable matrices (referred to transform matrices) for correction of the optical stereoscopic projection system are processed by an electronic processor (referred to as a GPU).
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 1.
Regarding Claim 40 (Currently amended), the system of claim 38, Bachelder in view of Nishizaw does not explicitly teach wherein one or more harmonize transform matrices are employable to stereoscopically render the virtual object for matrix included in the corresponding set of stereoscopic projection transform matrices. 
However, Arsenich teaches wherein one or more harmonize transform matrices are employable to stereoscopically render the virtual object for matrix included in the corresponding set of stereoscopic projection transform matrices (Arsenich, [0016] [0017]“the stereoprojectors comprise movable matrices, matrices are provided with auto-drives with auto-correctors for displacement of these matrices along their horizontal and vertical axes and/or rotation of these matrices around the vertical axis or displacement of the projection units… automatic horizontal mechanical correction (by means of the auto-corrector. This provides for exact convergence of the conjugate points, optimal harmonization of horizontal parallaxes…viewer” Arsenich teaches a moveable matrix is performed in optimal harmonization of horizontal parallaxes (referred to as a harmonize transform) by performing moving along or rotating operation around the vertical axis of stereoscopic projection).
Bachelder, Nishizawa and Arsenich are combinable see rationale in claim 21.
Claims 27 and 34 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Bachelder et al. (US 2010/0245387 A1) in view of Nishizawa et al. (U.S. 2016/0284129 A1) and further in view of of Arsenich (U.S. 2009/0102915 A1) and further in view of 
Regarding Claim 27, the method of claim 21, Bachelder in view of in view of Nishizaw and further in view of Arsenich does not explicitly teach wherein the near-field virtual environment includes at least one of a skybox and a near-field particle system.
However, Everman teaches wherein the near-field virtual environment includes at least one of a skybox and a near-field particle system (Everman, Fig. 11, [0065] “The vector is used to map to a spherical skybox texture, the skybox texel is set to the same transparency value used for world geometry, i.e. the players sees the world geometry as transparent on top of a skybox, which that in stereoscopic views” Everman teaches a skybox which is in stereoscopic views (referred to as in a virtual environment).
Bachelder, Nishizawa, Arsenich and Everman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Bachelder to utilize a skybox (as taught by Everman) in order to include a skybox in a virtual environment because Everman can provide a skybox which is in stereoscopic views (referred to as in a virtual environment) (Everman, Fig 11, [0065]). Doing so, it would provide closer view of geometry transparent via a skybox, in the stereoscopic view (Everman, [0065]). 
Regarding Claim 34, Bachelder as modified discloses the media of claim 33, wherein the near-field virtual environment includes at least one of a skybox and a near-field particle system.
Claim 34 is substantially similar to claim 27 and is rejected based on similar analyses.
Claims 28, 39 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Bachelder et al. (US 2010/0245387 A1) in view of Nishizawa et al. (U.S. 2016/0284129 A1) and further in view of of Arsenich (U.S. 2009/0102915 A1) and further in view of Ohashi (U.S. 2017/0180712 A1).
Regarding Claim 28 (Currently amended), the method of claim 21, Bachelder in view of in view of Nishizaw and further in view of Arsenich does not explicitly teach wherein the corresponding set of stereoscopic projection transform matrices is a first corresponding set and at least one other virtual object is stereoscopically rendered for near-field perception within the near-field virtual environment based on a second corresponding set of stereoscopic projection transform matrices. 
However, Ohashi teaches wherein the corresponding set of stereoscopic projection transform is a first corresponding set and at least one other virtual object is stereoscopically rendered for near-field perception within the near-field virtual environment based on a second corresponding set of stereoscopic projection transforms (Ohashi, Fig. 7, [0069] “the piece of the virtual object 304 which piece is included in the partial region 320a is present between the piece of the virtual object 304 which piece is included in the partial region 320b and the virtual camera 300” 
Bachelder, Nishizawa, Arsenich and Ohashi are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the system of Bachelder to utilize a configuration of a near-field object (as taught by Ohashi) in order to include another virtual object is stereoscopically rendered for near-field perception within the near-field virtual environment because Ohashi can provide a near-field object can be configured for far-field perception by assigning particular depth values to the virtual object e.g. distances B1, B2, B3, Fig. 5 (Ohashi, Figs.3, 5, [0048]). Doing so, it is possible to improve the stereoscopic effect of an image presented by a stereoscopic image presenting device (Ohashi, [0011]). 
Regarding Claim 39 (Currently amended), discloses the system of claim 38, Bachelder as modified does not explicitly teach wherein the virtual object is determined defined for far-field perception when the virtual object is tagged for far-field perception . 
However, Ohashi teaches wherein the virtual object is determined defined for far-field perception when the virtual object is tagged for far-field perception or the virtual object includes a depth value that is defined within a predefined range 
Bachelder, Nishizawa, Arsenic and Ohashi are combinable see rationale in claim 28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611